Citation Nr: 1201417	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-35 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than August 9, 2003 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1974 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2005, December 2005, November 2007, and July 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Procedural history

In August 2004, the Veteran filed to increase the ratings assigned to his service-connected disabilities.  In a January 2005 rating decision, the RO granted service connection for varicose veins of the left lower extremity and assigned a 40 percent evaluation; the RO also granted a separate 10 percent evaluation for varicose veins of the right lower extremity; as well as service connection for left lateral and medial malleolus surgical scars, evaluated as 10 percent disabling.  Additionally, the January 2005 rating decision granted entitlement to TDIU, effective August 9, 2004, the date of the increased rating claim.

In May 2005, the Veteran filed a claim for an earlier effective date for TDIU.  The claim was denied in a December 2005 rating decision.  The Veteran filed a timely notice of disagreement.  In a rating decision dated November 2007, the RO granted an earlier effective date of August 9, 2003.  The Veteran again disagreed with the assigned effective date and entitlement to an earlier effective date continued to be denied in a July 2008 rating decision.  A statement of the case (SOC) was issued in June 2009.  The Veteran perfected his appeal by filing a timely substantive appeal [VA Form 9] in July 2009.

In July 2011, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to increased disability ratings, upon which entitlement to TDIU was granted, on August 9, 2004.

2.  In a rating decision dated November 2007, the RO determined that it was factually ascertainable that the Veteran was entitled to TDIU on August 9, 2003.

3.  There is no evidence that the Veteran filed a formal or informal claim of entitlement to TDIU prior to August 9, 2004.


CONCLUSION OF LAW

An effective date earlier than August 9, 2003 cannot be established for the Veteran's TDIU.  38 U.S.C.A. § 5110 (West 2002 & West Supp. 2011); 38 C.F.R. § 3.400(o) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to an effective date earlier than the currently assigned August 9, 2003, for the grant of entitlement to TDIU.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is generally applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  However, in Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (the Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.

Additionally, as is discussed below, the Veteran's claim is ultimately being dismissed by the Board on legal bases.  Whatever facts are necessary to adjudicate the claim are therefore already contained in the claims file.  Thus, notice or assistance to the Veteran would be fruitless.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).

The Board recognizes that the Veteran has been receiving Social Security disability benefits.  The Board is of course aware that VA's duty to assist includes obtaining SSA records when appropriate.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).  However, VA's duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence").  There is no indication that the SSA records would be relevant to this claim.  As will be explained below, the resolution of this claim is dependent upon the law and regulations applicable to earlier effective date claims.  As such, SSA records would not avail the Veteran.

In short, remanding the case to obtain SSA records would serve no useful purpose.  See Brock v. Brown, 10 Vet. App. 155, 161-162 (1997) (VA is not obligated to obtain records which are not pertinent to the issue on appeal).  As the Court has stated, VA's "duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support the claim."   See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).   

The Board also observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative and, as indicated above, he presented testimony at a videoconference hearing before the undersigned.

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

Effective dates - increased ratings

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

According to 38 C.F.R. § 3.400(o)(2), the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2011).  See also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).




TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2011).

Analysis

The Veteran contends that he is entitled to an effective date prior to August 9, 2003 for the grant of TDIU.  Essentially, he asserts that he has been entitled to TDIU since his separation from service in May 1990.  For the reasons set forth below, the Board finds that an effective date earlier than the currently assigned date of August 9, 2003 is not warranted for TDIU.

In analyzing this issue, the Board must initially establish the date of the claim.  The RO determined that the date of the Veteran's claim was August 9, 2004, the date that his formal increased rating claim (upon with TDIU was granted) was received.

Based upon a complete review of the evidence, and for reasons and bases expressed immediately below, the Board finds that the currently assigned effective date of August 9, 2003 is the earliest effective date assignable for entitlement to TDIU, as a matter of law.

The Board is obligated to review the record and make its own determination as to whether there is any evidence of record that can be construed as receipt of an earlier TDIU claim.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The Board has carefully reviewed the entire record and has not identified any communication from the Veteran which may be interpreted as a prior TDIU claim.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 38 C.F.R. 
§ 20.202 (2011) (VA must liberally construe all documents filed by a claimant); see also Roy v. Brown, 5 Vet. App. 554 (1993).  Neither the Veteran nor his representative has identified any specific document contained within the claims file that constituted a TDIU claim which was overlooked or misconstrued by the RO.

The Board recognizes that in July 1999 the Veteran, through his representative, filed a claim for a temporary total evaluation for a service-connected disability pursuant to 38 C.F.R. § 4.30.  Critically, however, neither the Veteran nor his representative asserted that the Veteran warranted a permanent total rating for unemployability at that time.  Rather, the Veteran's representative provided medical evidence to the RO indicating that the Veteran would require a period of convalescence as a result of a surgical procedure.  See the letter from Dr. O.A.M. dated July 1999.  In a July 1999 rating decision, a temporary total evaluation was assigned for the period of June 25, 1999 to October 1, 1999 based on surgical and other treatment necessitating convalescence.  The Veteran did not disagree with that rating decision.

To the extent that the Veteran is contending that his service-connected symptomatology warranted an assignment of TDIU from the date of his military discharge and, as such, TDIU should be granted beginning the day following discharge, this amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not necessarily dispute that the Veteran may have experienced significant service-connected symptomatology prior to the assigned effective date of TDIU.  However, the Board is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to August 9, 2003.

The Board also notes the Veteran's argument that the VA should honor the effective date established by the Social Security Administration for his entitlement to receive Social Security disability benefits [2005].  See, e.g., the Board hearing transcript dated July 2011.  However, VA is not bound by findings of entitlement to disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  As discussed above, the absence of a formal or informal claim until August 2004 precludes the assignment of an earlier effective date.

Accordingly, as indicated above, the appropriate date of claim is August 9, 2004, which was the date the increased rating claim was received, upon which the grant of TDIU was based.

As indicated in the Introduction, the RO granted entitlement to TDIU effective August 9, 2003 pursuant to 38 C.F.R. § 3.400(o)(2) which indicates that the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2011).  See also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

The Veteran has therefore been assigned the earliest effective date for TDIU as allowed under the applicable regulations.  In sum, for the reasons and bases expressed above, the Board finds that an effective date for TDIU earlier than the currently assigned August 9, 2003 is not warranted.  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to an effective date prior to August 9, 2003 for the grant of TDIU is denied.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


